DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The information disclosure statement (IDS) submitted on 9/09/2020 is in compliance with the provisions of 37 CFR 1.97. The information disclosure statement is being considered by the examiner.

Allowable Subject Matter

Claims 1-20 are allowed. 
Application No. 17/011155 is a continuation of 16/588217 which is a continuation of Application No. 15/494,032. The Applicant has filed a terminal disclaimer(s) (7/29/2021) with respect to US 10,771,540 and US 10,432,710 which was subsequently approved on 7/29/2021.

Reason for Allowance

The following is an examiner’s statement of reason for allowance: 
The reason for allowance is the same as recited in Application No. 15/494,032.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TODD L. BARKER whose telephone number is (571) 270 0257. The Examiner can normally be reached on Monday through Friday, 7:30am to 5:00pm.

	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor Vivek Srivastava can be reached on (571) 272 7304.

 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov.

 Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000


/TODD L BARKER/Primary Examiner, Art Unit 2449